Citation Nr: 0602334	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  00-10 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Milwaukee, Wisconsin



THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
hip disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1982 to February 1988.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from a July 1999 
rating decision of the Milwaukee, Wisconsin RO.  In November 
2003, the Board remanded the case for additional evidentiary 
development, and to provide the veteran notice of the 
Veterans Claims Assistance Act of 2000 (VCAA).


FINDINGS OF FACT

The veteran's right hip disability is manifested by X-ray 
confirmed arthritis, with essentially full range of motion; 
she has complained of pain at the end range of flexion (and 
with prolonged walking).


CONCLUSION OF LAW

A rating in excess of 10 percent is not warranted for the 
veteran's service connected right hip disability.  38 
U.S.C.A. 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 
5003, 5251, 5252, 5253 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

A November 1999 statement of the case (SOC); October 2000 and 
August 2005 supplemental SOCs (SSOCs); and letters in April 
1999, September 1999, December 2001, May 2004, August 2004, 
and February 2005, all provided at least some VCAA-type 
notice, i.e., of what the evidence showed, the criteria for 
an increased rating, and the bases for the denial of the 
claim.  The April 1999, September 1999, December 2001, May 
2004, August 2004, and February 2005 letters outlined the 
appellant's and VA's responsibilities in developing evidence 
to support the claim, advised her of what type of evidence 
would be pertinent to the claim, and advised her to identify 
evidence for VA to obtain and specifically (see letters of 
May 2004 at p. 2, August 2004 at p.1, and February 2005 at p. 
2) to submit any evidence in her possession pertaining to the 
claim.  

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication.  Instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication preceded enactment of the VCAA.  The appellant 
was provided content-complying notice, as discussed above.  
She has had ample time to respond and the claim was 
subsequently readjudicated.  See August 2005 SSOC.  

Regarding the duty to assist, all available pertinent medical 
evidence identified by the veteran has been obtained, to the 
extent possible.  She has been afforded VA examinations.  The 
RO has complied with VA's duty to assist the veteran in the 
development of facts pertinent to her claim.  She is not 
prejudiced by the Board's proceeding with appellate review of 
the merits of the claim at this time.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005). 

II. Factual Background

In January 1999, the veteran was hospitalized at Freeport 
Memorial Hospital for complaints of weakness and confusion.  
On physical examination she was able to move all four 
extremities, but refused further testing, indicating that it 
hurt to move her legs.  She complained of hip pain.  

On June 1999 VA examination, the veteran reported that she 
was limited in the distance she could walk due, in part, to 
right hip pain.  On examination, there was moderate to severe 
point tenderness over the greater trochanter.  The right hip 
demonstrated 95 degrees of flexion, 15 degrees of extension, 
45 degrees of abduction, 20 degrees of adduction, 45 degrees 
of external rotation, and 25 degrees of internal rotation.  
These findings were nearly symmetric with the contralateral 
side.  There was pain with internal and external rotation, 
and resisted abduction produced point tenderness over the 
greater trochanter.  X-rays of the right hip revealed a mild 
osteophyte.  The physician commented that the normal motion 
and nearly normal x-rays did not correlate with the diagnosis 
of degenerative joint disease of the right hip.

Records of VA treatment include a September 1999 physical 
therapy note that indicates the veteran walked with the 
assistance of a cane for, in part, progressive right hip 
pain.  She reported that walking "medium to long distances" 
was difficult primarily because of right hip pain.  In 
January 2000 she had a follow-up visit for right hip pain.  
In August 2002 she complained of right hip pain.  

On July 2004 VA examination, the veteran complained of right 
buttock pain, close to the greater trochanter (deep, in the 
"ball joint", hurting when she moved the hip), and of 
stiffness in the hip region.  She asserted that strength, 
endurance, and range of motion of the right hip were 60 
percent of normal.  She denied incoordination and receiving 
any significant physical therapy, surgery, injections, 
braces, or corrective devices.  She denied flares of pain, 
indicating that it was always severe.  She reported that it 
was worse when driving and with repetitive motion, but could 
not quantify the additional impairment.  She had no 
incapacitating episodes in the last twelve-month period.  

On examination, the right hip demonstrated excellent painless 
full range of motion.  Flexion was to 125 degrees with pain 
in the right buttock and low back region and was full.  
Extension was to 30 degrees; adduction was to 25 degrees; 
abduction was to 40 degrees; external rotation was to "60 
degrees"; and internal rotation was to "40 degrees".  The 
physician noted that normal range of motion was flexion to 
125 degrees, extension to 30 degrees, adduction to 25 
degrees, abduction to 45 degrees, and external and internal 
rotation to 30 degrees.  There was no irritability of the 
hip, per se.  The right lower extremity had a breakaway 
weakness for hip flexors, adductors, abductors, quadriceps, 
hamstrings, ankle and toe dorsiflexions, and plantar flexors.  
Straight leg raising caused some right buttock and low back 
pain.  Reflexes showed 2+ symmetric patella/Achilles reflex.  
X-rays of the right hip revealed very mild degenerative 
changes.  The physician opined that the veteran's 
osteoarthritis and mild greater trochanteric bursitis were 
related to service and commented that her symptoms were out 
of proportion to symptoms usually seen with degenerative 
joint disease of the hip and trochanteric bursitis.

III. Legal Criteria and Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see, e.g., 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

When a question arises as to which of two ratings applies, 
the higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  38 
C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
code.  38 C.F.R. § 4.71a, Code 5003.

Limitation of hip motion is rated under Codes 5251, 5252, and 
5253 (and 5250 if there is ankylosis, here not shown).  Under 
Code 5251 (for limitation of thigh extension), a maximum 10 
percent rating is warranted where extension is limited to 5 
degrees.  Under Code 5252 (for limitation of flexion), a 10 
percent rating is warranted where limitation is to 45 
degrees; a 20 percent rating is warranted where the 
limitation is to 30 degrees, a 30 percent rating is warranted 
where the limitation is to 20 degrees; and a 40 percent 
rating is warranted where the limitation is to 10 degrees.  
Under Code 5253, a 10 percent rating is warranted when there 
is limitation of rotation of the thigh, cannot toe-out more 
than 15 degrees in the affected leg, or where there is 
limitation of abduction to the point that the legs cannot be 
crossed.  A 20 percent evaluation is warranted where there is 
limitation of abduction, motion lost beyond 10 degrees.  Code 
5003 also provides a 10 percent (maximum for a single joint) 
rating where there is x-ray evidence of arthritis and painful 
motion (but limitation of motion is less than compensable 
under the applicable codes).  38 C.F.R. § 4.71a.

At the outset, it is noteworthy that the veteran's service 
connected right hip disability encompasses both arthritis and 
arthritis.  Her representative has asserted that separate 
ratings are warranted for the bursitis and the arthritis.  
Significantly, bursitis (Code 5019) is rated as arthritis 
(Code 5003), based on limitation of motion.  Hence, assigning 
separate ratings for bursitis and arthritis of the right hip 
would constitute "pyramiding", which is prohibited.  See 
38 C.F.R. § 4.14.

Considering each of the applicable codes, a higher rating 
under Code 5251 is not possible, as 10 percent represents the 
maximum rating under that code.  As the veteran has 
essentially full flexion of the hip, and limitation of 
flexion would have to be to 45 degrees to warrant even a 10 
percent rating, a rating in excess of 10 percent under Code 
5252 likewise is not warranted.  As abduction is to 40 
degrees and adduction to 25 degrees (and internal and 
external rotation substantially exceed 15 degrees), the 
criteria for even a 10 percent rating under Code 5253 are not 
met.  Accordingly, the disability is properly rated 10 
percent disabling under Code 5003 on the basis of arthritis 
with painful (but less than compensably limited) motion.  

Based on the foregoing, the preponderance of the evidence is 
against a rating in excess of 10 percent for the veteran's 
service connected right hip disability, and the claim for 
such must be denied.


ORDER

A rating in excess of 10 percent for a right hip disability 
is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


